Per Curiam.

An examination of the record fails to disclose misconduct on the part of the prosecutor. Certainly there was no affirmative showing by appellant that he was entitled to a new trial. The jury resolved the facts of the case and determined the credibility of the witnesses before it, which was its responsibility. The judgment of the Court of Appeals is affirmed for the reasons stated in the opinion of that court (29 Ohio App. 2d 206)..

Judgment affirmed.

0 ’Neill, C. J., Heebeet, Cobeigan, Steen, Celebeezze, W. Beown and P. Beown, JJ., concur.